200 S.W.3d 565 (2006)
James ROSS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87151.
Missouri Court of Appeals, Eastern District, Division One.
September 5, 2006.
S. Kristina Starke, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
James Ross ("movant") appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 24.035 on the merits without an evidentiary hearing. In his amended motion, movant claims that he was denied effective assistance of counsel in that his plea attorney failed to investigate the facts of his case, advised him not to pay restitution on the bad check charges, and incorrectly advised him regarding his possible *566 sentences on the charges. Movant also contends in his amended motion that he was denied effective assistance of counsel in that his plea attorney threatened that he would remain in jail longer if he did not plead guilty, and promised that he would only have to spend two to three months in prison if he did plead guilty.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).